     Case 1:20-cr-00164-DAD-BAM Document 25 Filed 06/14/21 Page 1 of 2


1    HEATHER E. WILLIAMS (SBN 122664)
     Federal Defender
2    JAYA C. GUPTA (SBN 312138)
     Assistant Federal Defender
3    2300 Tulare Street, Suite 330
     Fresno, California 93721
4    Telephone: (559) 487-5561
5    Attorneys for Defendant
     VALENTIN VENEGAS-LOPEZ
6
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA                         Case No. 1:20-cr-00164 DAD-BAM
12                   Plaintiff,                        STIPULATION TO CONTINUE STATUS
                                                       CONFERENCE, ORDER
13          v.
14    VALENTIN VENEGAS-LOPEZ,                          DATE: July 12, 2021
                                                       TIME:  10:00 a.m.
15                   Defendant.                        JUDGE: Hon. Dale A. Drozd
16
17
18          IT IS HEREBY STIPULATED by and between the parties through their respective
19   counsel of record that the sentencing hearing scheduled for July 12, 2021 at 10:00 a.m., be
20   continued to August 16, 2021, at 10:00 a.m., before the Honorable Dale A. Drozd.
21          //
22
23
24
25
26
27
28
     Case 1:20-cr-00164-DAD-BAM Document 25 Filed 06/14/21 Page 2 of 2


1               The defense requires additional time to conduct investigation relating to sentencing. The
2    parties agree that a sentencing date of August 16, 2021, will allow sufficient time to complete the
3    necessary investigation. Accordingly, a continuance to August 16, 2021 is requested by the
4    parties.
5               IT IS SO STIPULATED.
6     Dated: June 14, 2021
                                                           /s/ Jaya Gupta
7                                                          JAYA GUPTA
                                                           Assistant Federal Defender
8                                                          Counsel for Defendant Valentin Venegas-
                                                           Lopez
9
10    Dated: June 14, 2021                                 /s/ Joseph Barton
11                                                         JOSEPH BARTON
                                                           Assistant United States Attorney
12                                                         Counsel for Plaintiff
                                                           United States of America
13
14
15
                                                    ORDER
16
                Upon the Parties’ stipulation and for good cause shown, the sentencing scheduled for July
17
     12, 2021 at 10:00 a.m. is continued to August 16, 2021, at 10:00 a.m., before the Honorable Dale
18
     A. Drozd.
19
20   IT IS SO ORDERED.

21       Dated:       June 14, 2021
                                                          UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28
